DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 12/3/2020.
Claims 1 and 14 are amended.
Claims 21-114 are cancelled.
Claims 1-20 are pending.
The Examiner withdraws the objection to the specification for minor informalities due to Applicant’s amendment filed 12/3/2020.

Response to Arguments
Applicant’s arguments, see pages 2-3 with respect to Chong, filed 12/3/2020, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 103 as being unpatentable over Jones in view of Chong have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeanmckinney (see below).
Applicant's arguments filed 12/3/2020 with respect to Jones have been fully considered but they are not persuasive.
First, the Applicant argues that Jones is entirely silent as to the flash point of substances, let alone the flash point of the selected cannabinoid, the flash point of a selected additive, or the flash point of a mixture resulting from determining a concentration of the additive to mix into the resulting vape oil. The Examine has noted the Applicant’s arguments, but the flash points of the cannabinoid, additive, and mixture are inherent properties. “Products of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01(II). 
	Second, the Applicant argues that the Examiner conflates “combustibility” as discussed by Jones with the claimed “flash point” by stating that one of ordinary skill in the art would be motivated to optimize 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more. 
Claim 1 recites the steps of “selecting a cannabinoid source…having a vaporization temperature,… having a viscosity at room temperature…, and having a flash point above the vaporization temperature;” “selecting an additive having a viscosity below the vape oil viscosity and having a flash point below the vaporization temperature;” and “determining a concentration of additive that (i) will reduce the viscosity of the cannabinoid source sufficiently low for the mixture to be suitable for use in the vape device and (ii) while avoiding reducing the flash point of the mixture below the vaporization temperature.” These limitations, interpreted under broadest reasonable interpretation, cover performance of a mental step and do not require anything more specific (e.g. that they must be performed by a computer or are 
Moreover, the judicial exception is not integrated into a practical application because step d), which recites mixing of components of the cannabinoid source in step a) and the additive in step b) in the amounts determined in step c), is the application of the abstract idea or generally linking the abstract ideas to the particular technological environment or field of use. The step of “mixing” adds insignificant extra-solution activity which does not integrate the abstract idea into a practical spoliation because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Additionally, the claim does not recite elements that amount to significantly more than the judicial exception. As discussed above, the integration of the abstract idea by mixing the components in a certain proportion amounts to no more than mere instructions to apply the exception by mixing. Furthermore, these steps, with minor modifications, are generally well understood, routine, and conventional. Specifically, Jones (US 2018/0015387) teaches the steps of creating a mixture of a cannabinoid and terpene to obtain a solution with a desired viscosity and combustibility. 
Claims 2, 6, 10-11, and 19-20 do not recite additional elements that would amount to significantly more than the judicial exception because the claims merely recite a component that can be in the vape oil.
Claims 3-5 and 7-9 do not recite additional elements that would amount to significantly more than the judicial exception because the claims merely recite a proportion of the components in the vape oil. 
Claim 12 does not recite additional elements that would amount to significantly more than the judicial exception because the claim merely recites a vaporization temperature.

Claim 14 does not recite additional elements that would amount to significantly more than the judicial exception because the claim merely recites the generally well understood, routine, and conventional step of adding the mixture to a vaporizer (see the rejection of claim 14 below in view of Jones). 
Claims 15-17 do not recite additional elements that would amount to significantly more than the judicial exception because the claim merely recites the generally well understood, routine, and conventional vaporizer components (see below in view of Tucker and Raber).
Claim 18 does not recite additional elements that would amount to significantly more than the judicial exception because the claims merely recite a suitable viscosity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0015387) in view of Jeanmckinney (“How to Vape Marijuana Safely”) and Hristova (“Calculation of flash points and flammability limits of substances and mixtures”; cited by Applicant) and evidenced by Sindelar (“The Neuropsychology of Marijuana”).
Regarding claim 1, Jones discloses a method of forming a terpene solution for use with a plant extract (abstract, Paragraph 7) the method (300; Fig. 3) comprising:
identifying (310; equivalent to selecting) one or more characteristics of a base (104) in the form of a cannabis based extract including one or more cannabinoids (Paragraph 16; equivalent to a cannabinoid source including a cannabinoid) including a temperature of vaporization (Paragraph 38), a viscosity (225; Paragraph 27; therefore has a viscosity at room temperature), and combustibility (231; Paragraph 29);
identifying one or more use characteristics (320) of the product (100) such that the resultant product has various properties (Paragraph 66) including the vaporization temperature (Paragraph 38) of a vape pen (251) or vaporizer (252) (equivalent to a vaporization temperature), the desired viscosity of the product (Paragraph 14, 36; equivalent to a viscosity at room temperature suitable for use in a vape device), and the desired combustibility of the product (Paragraph 30, 37);
developing a custom formula (340; equivalent to selecting an additive and determining concentration of the additive) for a solution (102) wherein the solution bridges the gap between the base and product (Paragraph 68), the solution being various terpenes (Paragraph 69) having a low viscosity to thin the cannabis extract to an acceptable level (Paragraph 71; equivalent to having a viscosity below the vape oil viscosity and operating to lower the viscosity of the cannabinoid source), and constructed such that the combustibility of the base and solution has a desired combustibility (Paragraph 30); and 
creating the solution (350) by mixing the solution and the base (Paragraph 8).
Regarding the claim limitation “the cannabinoid source having a viscosity at room temperature which is above the viscosity at room temperature suitable for use in the vape device” and “the additive operating to lower the viscosity of the cannabinoid source”, Jones discloses these limitations. Specifically, 
Regarding the claim limitation “the cannabinoid having a vaporization temperature”, the term “vaporization temperature” is considered to be a property of the cannabinoid (more analogous to the term “boiling point” of the cannabinoid). This is evidenced by Table 1B and [0144] of the instant specification which describes that “the vaporization temperature of a number of cannabinoids is generally understood in the art”. 

    PNG
    media_image1.png
    109
    342
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    93
    365
    media_image2.png
    Greyscale

Jones further discloses that the cannabis extract can consist any single compound of group of compounds such as tetrahydrocannabinol (THC), cannabidiol (CBD), and cannabinol (CBN) (Paragraph 77). Therefore, Jones discloses a vaporization temperature of between 311-365°F. 
	Regarding the claim limitation “the cannabinoid source…having a flash point above the vaporization temperature,” the flash point is an inherent property of the cannabinoid source. As evidenced by Sindelar, CBD has a flash point of 403.34°F, and CBN has a flash point of 414.86 °F (see page 13). Since Jones discloses the cannabis extract can consist any single compound of group of compounds such as cannabidiol (CBD) and cannabinol (CBN) (Paragraph 77), the cannabis extract will have a flash point between 403.34-414.86 °F, which is higher than the vaporization of the cannabis extract a vaporization temperature of between 311-365°F.
	Regarding the claim limitation “an additive…having a flash point below the vaporization temperature” the additive inherently has a flash point which will affect the additive of the mixture. As described in Table 17 and [0176] of the instant specification, candidate additives have the following flash points: 

    PNG
    media_image3.png
    466
    398
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    159
    392
    media_image4.png
    Greyscale

Jones further discloses that the terpenes (280) can be made using α-pinene (Paragraph 59-60). Therefore, Jones discloses that the terpene solution has a flash point of 91 °F, which is lower than the vaporization temperature of between 311-365°F and the flash point of the cannabis extract of between 403.34-414.86 °F.
	Regarding the claim limitation “the additive…operating to lower a flash point of a mixture of the cannabinoid source and the additive” since Jones discloses the use of the same cannabinoid source including a cannabinoid that can be CBD (see claim 2) or THC (see claim 6), and the use of the same additive being a terpene (as in claim 20), the terpene solution will function to lower the flash point of the mixture. “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. See MPEP 2112.01(I).

	However, Jones does not explicitly teach determining a concentration of additive while avoiding reducing the flash point of the mixture below the vaporization temperature. 
	Jeanmckinney teaches vaping methods relating to cannabis by inhaling vapors produced by heated cannabis flower, oils or other kinds of extracts from the plant (Page 2, line 5-8) wherein when oils are heated beyond their flash point, they being to degrade releasing new chemical elements such as acrylamide which are toxic and carcinogenic (Page 3, line 24-29).
	Hristova teaches a way to calculate flash points of mixtures (title) wherein the flash point is the temperature at which the saturated vapor pressure is equivalent to the LFL composition (Page 292, section 2; equation 8), wherein the saturated vapor pressure is related to the liquid mole fraction of component I (see equation 9 and 11). Therefore, one of ordinary skill in the art would appreciate that the flash point is related to the liquid mole fraction of the mixture. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flash point relative to the vaporization temperature of terpene solution of Jones as suggested in Jeanmckinney in order to avoid forming and releasing new chemical elements that are toxic and carcinogenic (Jeanmckinney; Page 3, lines 24-29). Said skilled artisan would reasonably modify the flash point by optimizing the liquid mole fraction of the base of cannabinoid and terpene solution of Jones in order to obtain various flash points because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)). Lastly, said skilled artisan would be motivated to optimize the flash point of the product because flash point is one component of the combustibility of the product, in which Jones suggests formulating a product with the desired combustibility (Jones; Paragraph 30). 
Regarding claim 2 and 6, modified Jones discloses the cannabis extract can consist of any single compound or group of compounds such as THC, CBD, and CBN (Paragraph 77).  
Regarding claims 3-5 and 7-8, modified Jones discloses that the plant extract can include cannabinoids in various concentrations (paragraph 16), and the solution can be constructed so that the 
It would have been obvious to said skilled artisan to have changed concentration and/or density of THC and CBD in the product of Jones to obtain various amounts of controlled release of the THC and CBD compounds because (a) Jones suggests such a modification; and (b) it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)). Furthermore, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see MPEP 2144.05(II)(A)).
Regarding claim 9, modified Jones discloses the product can contain a ratio of anywhere from 1% to 300% of a terpene-based solution in relation to the plant material it is being combined with, for example, one gram of cannabis extract base is mixed with one milligram to three grams of a terpene-based solution (Paragraph 72). 
Regarding claim 10-11, modified Jones discloses that α-pinene can be extracted from pine needle (paragraph 58). 
Regarding claim 12, modified Jones discloses a vaporization temperature of between 311-365°F (see rejection of claim 1 above).
Regarding claim 13, modified Jones discloses the solution and the base can come individually requiring a user to mix the components as directed or desired (Paragraph 18-19). 
Regarding the claim limitation “mixing is performed at room temperature without heating” since Jones is silent as to heating and cooling the solution and the base while mixing, the mixing is considered to be performed at room temperature. 
Regarding claim 14, modified Jones discloses a vape pen (251) wherein a user can insert a product of the solution and the base (Paragraph 35). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0015387) in view of Chong et al. (US 2013/0213417) and evidenced by Sindelar (“The Neuropsychology of Marijuana”) as applied to claim 14 above, and further in view of Tucker et al. (US 2013/0192615).
Regarding claim 15, modified Jones discloses the method as discussed above with respect to claim 14.
However, modified Jones is silent as to the vape cartridge includes a connector at one end thereof to engage with a battery compartment of a vape device. 
Tucker discloses an electronic smoking article (abstract) comprising a replaceable cartridge (70) and a reusable fixture (72) which are coupled together at a threaded connection (205; Paragraph 26; Fig. 1-2), the reusable fixture comprising a battery (1), and wherein the replaceable cartridge comprises a heater (14) being a ceramic heater (paragraph 80). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known vape pen configuration of modified Jones for the known configuration of the electronic smoking article of Tucker in order to replace the cartridge when the liquid supply is depleted enabling simplicity and cost-effectiveness (Tucker; Paragraph 27). 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2018/0015387) in view of Chong et al. (US 2013/0213417) and Tucker et al. (US 2013/0192615) and evidenced by Sindelar (“The Neuropsychology of Marijuana”) as applied to claim 15 above, and further in view of Raber et al. (US 2018/0360100).
Regarding claim 16, modified Jones discloses the method as discussed above with respect to claim 15 comprising a threaded connection (Tucker; 205).
However, modified Jones is silent as to the connector is a 510 thread.
Raber teaches an e-cig (Paragraph 29) wherein a 510 thread is the standardized linkage between cartridges of material and a battery/electronics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known 510 thread as in Raber to the known threaded connection of modified Jones in order to achieve the predictable result of linking cartridge and batteries (Raber; Paragraph 29). 
Regarding claim 17
Regarding claim 18, modified Jones further discloses a low viscosity enabling product more easily aerosolizes than a thicker, more viscous product (Paragraph 50).
It would have been obvious to said skilled artisan to have changed the viscosity of the product to obtain various aerosolation because (a) Jones suggests adjusting the viscosity of the solution (Paragraph 14); and (b) it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)).
Regarding claim 19, modified Jones discloses the cannabis extract can consist of any group of compounds such as THC, CBD, and CBN (Paragraph 77).  
Regarding claim 20, modified Jones discloses the solution can be constructed of terpenes (Paragraph 56), wherein the top 5-6 terpenes of a cannabis sample is recreated (Paragraph 70). 

































Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747